        Case 1:15-cr-00537-VEC Document 1441 Filed 01/10/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007       USDC SDNY
                                                                                     DOCUMENT
                                                      January 10, 2020               ELECTRONICALLY FILED
BY ECF AND EMAIL                                                                     DOC #:
Hon. Valerie E. Caproni                                                              DATE FILED: 01/13/2020
United States District Court


                                          MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

                   Re:     United States v. Joseph Jeffries, 15 Cr. 537 (VEC)

Dear Judge Caproni:

        The Government respectfully submits this letter to inform the Court that defendant Joseph
Jeffries, through his counsel, has expressed a desire to accept a plea offer from the Government
that would resolve his pending motion to vacate his conviction for violating Title 18, United States
Code, Sections 924(c) and sentence in light of the Supreme Court’s recent decision in United States
v. Davis, 2019 WL 2570623 (U.S. Jun. 24, 2019).

         Under this plea proposal, the Government and Jeffries would enter into a written agreement
to jointly seek the vacatur of his Section 924(c) conviction and sentence pursuant to Davis, Jeffries
would plead guilty to a superseding criminal information charging Jeffries with a different
statutory violation (of Title 18, United States Code, Section 371) covering his offense conduct in
this case, and Jeffries would be resentenced by this Court.

        Accordingly, the Government and Jeffries through his counsel respectfully request that the
Court schedule a change of plea hearing for Jeffries to do so, on a date convenient for the Court,
late next week or early the following week in January 2020 if possible.

       Respectfully submitted,                   A hearing is hereby scheduled for January 21, 2020, at
                                                 11:00 A.M. The Government is requested to email to
       GEOFFREY S. BERMAN                        chambers a copy of the anticipated plea agreement and
       United States Attorney                    charging instrument by January 16, 2020.
By:     __/s/ ______________________             SO ORDERED.                         Date: 01/13/2020
       Samson Enzer
       Gina M. Castellano
       Andrew C. Adams
       Assistant United States Attorneys
       (212) 637-2342 / -2224 / -2340            HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
Cc:    Bennett Epstein, Esq. (via ECF)
